PER CURIAM.
This cause is before us on appeal from an order of the Department of Transportation. The Department rejected the recommended order of the hearing officer and found that a parked trailer owned by appellant Sun City Shell, Inc. was a “sign” under section 479.-01(14), Florida Statutes. We reverse because the Department’s interpretation of the above definition statute is clearly erroneous.
The undisputed facts are as follows. The trailer is a fully-operational, 40-foot, over-the-road trailer normally towed by a truck. It is yellow with the words “SUN CITY SHELL, INC.” painted in large black lettering along the side. The trailer has no other markings such as an arrow, address, or phone number. It is parked near a federally-assisted road and is primarily used to store equipment for Sun City Shell’s mining operation.
After a hearing pursuant to chapter 120, Florida Statutes, the hearing officer found that the trailer was not “designed, intended, or used to advertise or inform.” We agree and conclude that in this instance, the fact that this otherwise ordinary and functional trailer happens to be visible from a federally-assisted road does not make it a “sign” under the statute.1 Therefore, the Department of Transportation’s final order is reversed.
BOOTH, SMITH and WEBSTER, JJ., concur.

. This holding makes it unnecessary to consider whether Sun City’s trailer falls within the on-premises sign exception of section 479.16(1), Florida Statutes (1991).